Title: Abigail Adams to John Adams, 7 April 1783
From: Adams, Abigail
To: Adams, John



My dearest Friend

April 7 1783


Tis a long a very long time since I had an opportunity of conveying a single line to you. I have upon many accounts been impatient to do it. I now most sincerely rejoice in the great and important event which sheaths the Hostile Sword and, gives a pleasing presage that our spears may become prunning hooks; that the Lust of Man is restrained, or the powers and revenues of kingdoms become inadequate to the purposes of distruction.
I have had the good fortune to receive several Letters from you of late; I thank you for them; they are always too short, but I do not complain knowing the thousand avocations you must have upon your mind and Hands. Yours of December 4th, gave me the highest pleasure.


“And shall I see his face again
And shall I hear him speak”

are Ideas that have taken full possession of my Heart and mind. I had much rather see you in America, than Europe. I well know that real true and substantial happiness depend not upon titles Rank and fortune; the Gay coach, the Brilliant attire; the pomp and Etiquet of Courts; rob, the mind of that placid harmony, that social intercourse which is an Enemy to ceremony. My Ambition, my happiness centers in him; who sighs for domestick enjoyments, amidst all the world calls happiness—who partakes not in the jovial Feast; or joins the Luxurious table, without turning his mind to the plain unadulterated food which covers his own frugal Board, and sighs for the Feast of reason and the flow of sense soul.
Your Letter of Janry. 29 created perturbations, yet allayed anxiety. “Your “Image your “Superscription, Your Emelia would tell you, if



she would venture to write to you upon the subject; that it was not the superficial accomplishments of danceing, singing, and playing; that led her to a favorable opinion of Selim; since she knew him not, when those were his favorite amusements—nor has he ever been in the practise of either, since his residence in this Town; even the former Beau, has been converted into the plain dressing Man; and the Gay volatile Youth, appears to become the studious Lawyer. Yet certain reasons which I do not chuse to enumerate here, have led me to put a present period, as far as advise and desires would go, to the Idea of a connection, to extirpate it from the Hearts and minds of either is not I apprehend in my power, voilent opposition never yet served a cause of this nature. Whilst they believe me their best Friend, and see that their Interest is near my Heart, and that my opposition is founded upon rational principals, they submit to my prohibition, earnestly wishing for your return, and more prosperous days; as without your approbation, they never can conceive themselves happy.
I will be more particular by the first direct conveyance. Mr. Guile who kept Sabbeth with me, tells me he has a vessel which will sail tomorrow for Virgina; and from thence to Europe, yet he knows not for certain to what part, but as this is the only opportunity since December; I would not let it slip. We are all well, our two Sons go on Monday with Billy Cranch to Haverhill; there to be under the care and tuition of Mr. Shaw who has one in his family which he offers for colledge in july. I have done the best I could with them. They have been without a school ever since janry. I tried Mr. Shutes but could not get them in, he having seven in his family; and four more engaged to him. Andover was full and so is every other private School. They do not like the thoughts of mammas going a broad, and my little Neice who has lived 5 years with me prays that her uncle may return, and hopes he will not send her away when he returns comes. This day has been our meeting for the choise of a Governour. The vote in this Town was for Genll. Lincoln. There were proposals of chuseing an absent Man, but I discouraged it wherever I heard it mentiond. We want
Be kind enough to let the young Gentlemen who reside with you know, that their Friends are well and that I will do myself the pleasure of answering their Letters by the first vessel which sails from this port.

Adieu and believe me most affectionately and tenderly yours
Portia



Mr. Smith is to be my Gaurdian and protector if I cross the Atlantick. He comes whether I do or not. Emelia has spent the winter in Boston, during that time it has been currently reported that preliminary articles were setled between this gentleman and her. She took no pains to discountanance this report—but alass her Heart is drawn an other way—and Mr. S. never entertaind an Idea of the kind.

